Citation Nr: 1823358	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.

2. Entitlement to service connection for kidney disease, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to October 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) (Agency of Original Jurisdiction (AOJ)).


FINDINGS OF FACT

1. Resolving all doubt in his favor, the Veteran's hypertension manifested within service or within the one year presumptive period following his separation from active service.

2. The Veteran has a present diagnosis of diabetes mellitus and kidney disease related to diabetes mellitus.

3. Resolving all doubt in his favor, the Veteran's kidney disease has been aggravated service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met. 38 U.S.C. §§ 1110 , 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for secondary service connection for kidney disease have been met. 38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

Relevant Laws and Regulations

Service Connection

Under applicable VA law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. For chronic diseases shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.30(b). For a chronic disease to be considered to have been shown in active service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished for merely isolated findings. Id.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

The Veteran seeks service connection for hypertension. He asserts that he was diagnosed with hypertension in 1970. It is unclear from the record whether the diagnosis occurred in service or immediately after separation from service. The Board notes that the Veteran's service treatment records were unavailable for review.

In seeking treatment for hypertension, the Veteran has consistently noted that his date of diagnosis was in 1970. The medical treatment records contains numerous notations that the Veteran was diagnosed in 1970. There is no evidence that shows an initial diagnosis at a later date.

Therefore, the Board finds that the medical and lay evidence shows Veteran was diagnosed with hypertension in 1970 while in service or within one year after service. See Medical Treatment Record -Government Facility (08 Jan 2009) at 3 (hypertension diagnosed in 1970); VA 21-4138 (08 Dec 2008) (started taking first medication for hypertension from VHA Lakeside hospital in 1970/71, within one year of discharge).

Additionally, the medical evidence indicates that the Veteran's symptoms and treatment with hypertension medication have been continuous since service. The Veteran has been under the care of the VA since service, and his VA treatment records demonstrate routine, long-term treatment for hypertension going back decades. 

The Veteran is competent to report medical diagnoses that he has received as well as his medical history of treatment, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and he has consistently stated throughout the pendency of his claim that treatment for hypertension started in 1970. There is nothing in the record that impugns the credibility of these statements.

The Board finds that the evidence is thus at least evenly balanced as to whether the Veteran's hypertension is presumptively due to his military service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection on a direct basis is warranted, there is no need to consider the issue of secondary service connection.

Entitlement to service connection for kidney disease, to include as secondary to service-connected diabetes mellitus, type II.

The Veteran contends that his kidney disease was caused by his service connected diabetes mellitus. The Board concludes that secondary service connection is warranted.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran had been diagnosed with chronic renal parenchymal disease (CRPD) in 2002. Treatment records indicate that the condition remained largely consistent, or improved, from 2002 until January 2009.

In January 2009, the Veteran sought treatment for an acute kidney injury. The treating physician diagnosed the Veteran with Stage IV chronic kidney disease which was noted to be a possible progression of his CRPD. The treating physician did not discuss the possibility that the acute condition may be related to the onset of diabetes mellitus.

In November 2009, a treating physician noted that the Veteran had end stage renal disease and required dialysis. In an End Stage Renal Disease Medical Evidence Report, the treating physician noted that the primary cause of the Veteran's renal failure was medical code "25040."  See End Stage Renal Disease Medical Evidence Report, dated November 20, 2009. This medical code stands for Diabetes with renal manifestation.

In this case, the medical evidence indicates that the Veteran's kidney condition has been aggravated by the Veteran's service-connected diabetes mellitus. Specifically, the Veteran's kidney condition had been stable in the years prior to the occurrence of diabetes. Subsequent to the onset of diabetes, the Veteran's kidney condition has worsened from chronic renal parenchymal disease to Stage IV chronic kidney disease.

The Board finds that the medical evidence of record establishes a sufficient nexus evidence of aggravation of the Veteran's chronic kidney disease and the Veteran's service-connected diabetes mellitus. As such, the evidence supports a finding that the Veteran's diagnosed kidney disease has been aggravated by his service-connected diabetes.. Thus, the benefit-of-the-doubt rule is for application as to these claims. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2016). Service connection for kidney disease is granted.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for kidney disease, as aggravated by service-connected diabetes mellitus, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


